Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 14 is rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Wang et al. US 2015/0288427


Reclaim 14
Wang discloses communication method comprising (fig.5a-5b): 
Generating (constructing), at a first access point (ATAP), a frame including joint transmission (JT) data (frame in fig.5b and table 3; para#111-112 joint transmission; table 3 teaches ATAP constructs data frame for joint transmission to AAP and WTRU; para#116, table 4 further teach Tx spec 506 includes PLCP header, frame check, etc. para#119) and a JT identity that uniquely identifies the JT data (para#119  implicit and explicit signaling of the frame, or field of frame of joint transmission. For ex: ID frame identified using sequence number of data packet. Therefore, JT identity that uniquely identifies the JT data); and transmitting, from the first AP (ATAP), the frame to one or more second APs (AAP) that jointly transmit the JT data to a communication apparatus (WTRU) (para#111-112,119 joint transmission to AAP and WTRU and fig.5a)


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1,4-6,8,10,12,15,16 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. US 2015/0288427 in view of Yang et al. US 2016/0234802

Reclaim 1
Wang discloses an access point (AP) comprising (fig.5a-5b): 
generates (constructs) a frame including joint transmission (JT) data (frame in fig.5b and table 3; para#111-112 joint transmission; table 3 teaches ATAP constructs data frame for joint transmission to AAP and WTRU; para#116, table 4 further teach Tx spec 506 includes PLCP header, frame check, etc..para#119) and a JT identity that uniquely identifies the JT data (para#119  implicit and explicit signaling of the frame, or field of frame of joint transmission protocol. For ex: ID frame identified using sequence number of data packet. Therefore, JT identity that uniquely identifies the JT data); a transmitter (not shown; para#111 joint transmission. Therefore, access point includes at least transmitter for joint transmission), which, in operation, transmits the frame to one or more other Aps (AAP) that jointly transmit the JT data to a communication apparatus (WTRU) (para#111-112 joint transmission AAP and WTRU); failed to explicitly teach Circuitry. 
However, Yang discloses access point includes circuitry (fig.39 processor (2201); para#568, 570-576).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention was made to modify Wang as taught by Yang and access point includes circuitry.
Rationale: Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention
To reject a claim based on this rationale, Office personnel must resolve the Graham factual inquiries. Then, Office personnel must articulate the following:
(1)    a finding that there was some teaching, suggestion, or motivation, either in the references themselves or in the knowledge generally available to one of ordinary skill in the art, to modify the reference or to combine reference teachings;
(2)     a finding that there was reasonable expectation of success; and
(3)     whatever additional findings based on the Graham factual inquiries may be necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness.
In this case:
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention was made to modify Wang as taught by Yang and access point includes circuitry for the benefit of processing joint transmission data (para#576) and storing data in buffer (para#570-574).

Reclaim 4
Wang discloses wherein the JT data is carried as a payload of an Ethertype 89- 0d frame body (para#119,137,139 Ethertype 89- 0d frame body).

Reclaim 5
Wang discloses wherein the frame is one of an IEEE 802.11 data frame and an Ethernet frame (table 3 teaches 802.11 and Ethernet transmission frame format. Para#119 teaches frames such as LTE, UMTS, ethernet, and any WiFi standards; para#163).

Reclaim 6
Wang discloses wherein the JT data is one or more MAC Protocol Data Units (MPDU) addressed to the communication apparatus. (para#131 MPDU addressed to WTRU; para#140).

Reclaim 8
Wang discloses wherein JT data has higher layer payload and common fields required by the receiving APs to locally construct one or more MAC Protocol Data Units (MPDU) jointly transmitted to the communication apparatus (para131, 217,119,139).

Reclaim 10
Wang discloses wherein the access point negotiates an AP Coordination session with the one or more other Aps (abstract; para#112 Coordination session between AAP and ATAP), AP Coordination session specifies an AP coordination scheme as Joint Transmission the AP Coordination session specifies an AP coordination scheme as Joint Transmission (para#111-112,119 and table 2 ), and the AP Coordination session is identified by a session ID (abstract; para#119,table 2 Coordination session identified by a session id).

Reclaim 12
Wang discloses an access point (AP), comprising (fig.5a-5b (AAP)): 
a receiver (not shown, AAP transmit and receive joint transmission. Therefore, access point needs transmitter and receiver to coordinate joint transmission; para#111, 112, 119), which, in operation, receives from another AP a frame that includes Joint Transmission (JT) data (para#111-112 joint transmission received by AAP and WTRU) and a JT identity that uniquely identifies the JT data (para#119 implicit and explicit signaling of the frame, or field of frame of joint transmission protocol. For ex: ID frame identifies using sequence number of data packet. Therefore, JT identity that uniquely identifies the JT data); a transmitter (not shown; para#111 joint transmission. Therefore, access point includes at least transmitter for joint transmission); failed to explicitly teach local memory.  

However, Yang discloses local memory (buffer; para#376,572,584,585,588).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention was made to modify Wang as taught by Yang and local memory.
Rationale: Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention
To reject a claim based on this rationale, Office personnel must resolve the Graham factual inquiries. Then, Office personnel must articulate the following:
(1)    a finding that there was some teaching, suggestion, or motivation, either in the references themselves or in the knowledge generally available to one of ordinary skill in the art, to modify the reference or to combine reference teachings;
(2)     a finding that there was reasonable expectation of success; and
(3)     whatever additional findings based on the Graham factual inquiries may be necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness.

In this case:
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention was made to modify Wang as taught by Yang and local memory for the benefit of retrieving, reading and sending data from/to buffer when receiving data from access point (par#572-574,588) and synchronizing and sharing information for joint transmission (para#591).

Reclaim 15
Wang discloses communication method), comprising (fig.5a-5b (AAP)): 
receiving (not shown, AAP transmit and receive joint transmission. Therefore, access point needs transmitter and receiver to coordinate joint transmission; para#111, 112, 119), which, in operation, receives from another AP a frame that includes Joint Transmission (JT) data (para#111-112 joint transmission received by AAP and WTRU) and a JT identity that uniquely identifies the JT data (para#119 implicit and explicit signaling of the frame, or field of frame of joint transmission protocol. For ex: ID frame identified using sequence number of data packet. Therefore, JT identity that uniquely identifies the JT data); a transmitter (not shown; para#111 joint transmission. Therefore, access point includes at least transmitter for joint transmission); failed to explicitly teach local memory.  
However, Yang discloses local memory (buffer; para#376,572,584,585).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention was made to modify Wang as taught by Yang and local memory.
Rationale: Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention
To reject a claim based on this rationale, Office personnel must resolve the Graham factual inquiries. Then, Office personnel must articulate the following:
(1)    a finding that there was some teaching, suggestion, or motivation, either in the references themselves or in the knowledge generally available to one of ordinary skill in the art, to modify the reference or to combine reference teachings;
(2)     a finding that there was reasonable expectation of success; and
(3)     whatever additional findings based on the Graham factual inquiries may be necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness.

In this case:
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention was made to modify Wang as taught by Yang and local memory for the benefit of retrieving, reading and sending data from/to buffer when receiving data from access point (par#572-574,588) and synchronizing and sharing information for joint transmission (para#591).
 
Reclaim 16
Wang discloses transmitting, from the one or more APs, the JT data jointly to a communication apparatus para#111-112 joint transmission ATAP and AAP to WTRU).  

Allowable Subject Matter
Claims 2,3, 7,9,11,13,17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAHEL GUARINO whose telephone number is (571)270-1198. The examiner can normally be reached Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571-272-3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RAHEL GUARINO/Primary Examiner, Art Unit 2631